        Case 1:19-cv-01574-SES Document 95 Filed 04/12/21 Page 1 of 1




                   UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
NIARA BURTON a/k/a              : 1:19-CV-01574
HERMAN BURTON,                  :
                                :
             Plaintiff,         :
                                :
    v.                          : (Magistrate Judge Schwab)
                                :
SECRETARY JOHN WETZEL, et al., :
                                :
             Defendants.        :
                                :
                           ORDER
                         April 12, 2021

      For the reasons set forth in the Memorandum Opinion filed concurrently

with this Order, IT IS ORDERED that Burton’s motion (doc. 86) for a temporary

restraining order and preliminary injunction is DENIED.



                                           S/Susan E. Schwab
                                           Susan E. Schwab
                                           Chief United States Magistrate Judge
